Citation Nr: 0828653	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from October 1975 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for bilateral 
hearing loss.  In June 2006, the veteran's claims file was 
transferred to the RO in Cheyenne, Wyoming.  In January 2008, 
the veteran testified at a videoconference hearing at the RO.  
At that hearing, the veteran indicated that he wished to 
withdraw the issue of service connection for his right ear 
hearing loss, and to proceed with the issue of service 
connection for left ear hearing loss.  



FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
left ear hearing loss is causally related to his active 
military service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.



CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert.granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in February 2006 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records dated, and the veteran 
underwent a VA examination in May 2006  In addition, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service treatment records (STRs) show that in October 1975, 
upon entry into service, the veteran's audiological testing 
showed normal hearing in both ears.  In May 1977 he had both 
ears irrigated and a small amount of wax was removed.  
Audiological testing conducted in March 1978 showed normal 
hearing in both ears.  The report of examination for "ETS" 
(expiration of term of service) dated August 1, 1978, 
indicates that the veteran underwent audiological testing 
which showed normal hearing in both ears.  On September 24, 
1978, he signed a statement indicating there had been no 
change in his medical condition since his separation 
examination on August 1, 1978.

VA treatment records show that, in September 2005, the 
veteran reported a sudden hearing loss and a constant high-
pitched tinnitus in the left ear for the past three months.  
He reported that while in the military he was a tank turret 
mechanic and claimed he had "EP" (ear protection) most of 
the time.  He reported an incident where a tank shot off a 
couple of rounds and he was not wearing his ear protection, 
and said he had hearing loss and tinnitus for several days 
after that.  He said that after service he worked in 
construction, and used ear protection.  His hobbies included 
carpentry work, with use of ear protection.  Audiometric 
evaluation showed severe, sloping to profound, sloping to 
severe, sensorineural hearing loss in the left ear.  In a 
September 2005 otolaryngology consultation, the veteran 
reported he had experienced some longstanding hearing 
problems in his left ear since service, but had noticed over 
the past three months a rapid onset of increased hearing loss 
and ringing in the left ear, to the point he could not hear.  
Because of the veteran's relatively young age and the nature 
of the onset, an acoustic tumor was noted to be "probably 
fairly suspect".  In January 2006, it was noted that an MRI 
of the head did not show any sign of a tumor causing the 
hearing loss.  

On VA examination in May 2006, conducted by an audiologist, 
the veteran reported he could not hear in his left ear, and 
claimed he noticed his hearing in the left ear had 
progressively deteriorated since service.  The examiner noted 
that the veteran's claims file had been reviewed.  The 
veteran reported he was a tank turret mechanic in service.  
He reported a history of military noise exposure from weapons 
firing such as tank guns, M-16 rifles, etc., with consistent 
use of hearing protection.  He denied pre-military 
occupational noise exposure.  He reported a history of post-
military occupational noise exposure such as construction 
noise with consistent use of hearing protection.  He denied a 
history of recreational noise exposure.  Audiological testing 
showed current left ear  hearing loss disability, for VA 
purposes, as defined in 38 C.F.R. § 3.385.  The examiner 
opined that the veteran's left ear hearing loss was "less 
likely as not (less than 50/50 probability)" caused by 
acoustic trauma, injury, disease, or even during military 
service.  The examiner also opined, however, that tinnitus 
was "at least as likely as not" caused by acoustic trauma, 
injury, disease, or even during military service.  The 
examiner indicated that the rationale for the opinions was 
that the hearing thresholds were established within normal 
hearing limits by audiogram at the time of his separation 
from service.  The examiner further noted that hearing loss 
resulting from military noise exposure would be recognizable 
at the time of the noise exposure and would not progress when 
removed from the source of the noise.  The examiner indicated 
that tinnitus, when caused by noise exposure, will generally 
manifest itself at or near the time of the insult to the 
organ of hearing, and that the veteran was able to pinpoint 
the time he first noticed the ringing in his ears to an 
episode of excessive noise exposure during his military 
service.  

In support of his claim, the veteran submitted a June 2007 
letter from W.R.J. of Sherard's Hearing Aid Center, which was 
addressed to a County Veteran's Service Officer, as well as a 
copy of an audiogram conducted at Sherard's Hearing Aid 
Center.  In the June 2007 letter, W.R.J. indicated that the 
veteran was tested in their office in June 2007, and testing 
indicated a sensorineural hearing loss and conduction 
component in the left ear.  W.R.J. opined that, "more likely 
than not", the veteran developed his sensorineural hearing 
loss as a result of "being exposed to the loud noised [sic] 
and concussion of the firing of M-60 tanks and M60A1 tanks 
while serving in Germany from 1976 to 1978 during training 
and maneuvers while in the U.S. Army.  It was also noted that 
the veteran reported he was a turret mechanic and many times 
he was working on tanks while they were firing or were fired 
to make sure that the repairs done were working.

An internet search conducted by the RO in August 2007, on the 
Nebraska government licensing website, shows that W.R.J. 
(apparently the same person who wrote the June 2007 letter on 
behalf of the veteran, since the license number's match) was 
licensed by the State of Nebraska as hearing aid instrument 
dispenser and fitter since October 1995.  

In January 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that his 
left ear hearing loss had its onset in service.  He testified 
he was issued a CVC (combat vehicle crewman) helmet for 
hearing protection, which he claimed did not block much noise 
from getting in.  He testified that after service he did 
construction work, including sheetrock installation and 
painting, and said he always wore hearing protection.  He 
testified that, although his hearing loss had worsened since 
service, he noticed significant hearing loss about two years 
prior.  He also described his noise exposure during service 
as a tank turret mechanic.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a). While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 
supra.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran essentially contends that his current hearing 
loss had its onset during service, when he worked as a tank 
turret mechanic and was exposed to noise from machine guns, 
tank guns, and rocket fire.  He claimed he only wore a tanker 
helmet in service, and was not provided any hearing 
protection.

The veteran's STRs show no complaints or findings of hearing 
loss.  Audiological testing showed he had normal left ear 
hearing.  His service records confirm that his MOS was tank 
turret mechanic, and he was assigned to an Armor unit.  Thus, 
his exposure to excessive noise in service is apparent.  
However, the first medical evidence of any hearing loss was 
shown in 2005, at which time an audiological evaluation 
showed left ear sensorineural hearing loss disability, for VA 
purposes, as defined in 38 C.F.R. § 3.385.  What is at issue 
is whether the veteran's left ear hearing loss is causally 
related to his active military service.

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, the Court has held that "where there was 
no evidence of the veteran's hearing disability until many 
years after separation from service, '[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . . .'"  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992)).

With regard to a medical link between the veteran's current 
left ear hearing loss disability and his exposure to noise in 
service, the Board notes that the veteran submitted documents 
dated in June 2007 from a private hearing aid center.  An 
employee at that center, who is licensed as a hearing aid 
instrument dispenser and fitter, opined that "more likely 
than not", the veteran developed sensorineural hearing loss 
as a result of noise exposure in service.  It appears that 
this opinion was based on the veteran's self-reported history 
of noise exposure in service, and did not involve a review of 
the claims file or STRs.  Thus, the Board assigns this 
opinion less probative value because there is no indication 
that the hearing aid instrument dispenser and fitter had 
access to the veteran's entire claims file.  Factors for 
assessing the probative value of a medical opinion include 
the access of the examiner or other provider to the claims 
file, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444 (2000).

The record reflects that the veteran underwent a VA 
examination in May 2006, at which the examiner reviewed the 
claims file and STRs, requested information from the veteran 
regarding pre- and post-service noise exposure, and rendered 
an opinion that the veteran's left ear hearing loss was 
"less likely as not" related to service.  In addition, the 
examiner in May 2006 was an audiologist.  Thus, the Board 
finds the VA examination and opinion to be more persuasive 
and probative, on the issue of whether the veteran's left ear 
hearing loss may be related to service, than the other 
medical opinion cited above.  The Board also notes that the 
VA examination included a review of the claims file prior to 
rendering an opinion, and included a clear, definitive 
opinion, with supporting rationale, references to the 
veteran's specific history, and the medical bases for the 
opinion.

With regard to noise exposure, VA has essentially conceded 
that the veteran was exposed to acoustic trauma on service.  
(Indeed, service connection was granted for tinnitus, based 
upon the veteran's account of noise exposure in service.)  In 
that regard, the veteran is certainly capable of providing 
history of exposure to excessive noise in service, and the 
Board, noting his service, accepts his account.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, a 
layperson is not qualified to opine on matters requiring 
medical knowledge, such as the diagnosis or cause of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Thus, after weighing the medical opinions to determine the 
probative value of each opinion, the Board concludes that the 
preponderance of the competent medical evidence of record is 
against establishing a link between the veteran's left ear 
hearing loss and exposure to noise in service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for left ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board appreciates the forthright and sincere testimony by 
the veteran at his hearing before the undersigned, as well as 
the assistance of his representative.


ORDER

Service connection for left ear hearing loss is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


